DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed December 15, 2020, have been fully considered.
Claims 6, 11, and 19 are cancelled.
Claims 22-23 are newly added.
The rejection of Claims 9-10 and 17-18 under 35 U.S.C. § 112(b), mailed September 21, 2020, is overcome by Applicant’s amendments.

Information Disclosure Statement
The information disclosure statement, filed July 15, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered in its entirety.
Specifically, Applicant’s listed NPL reference Cite No. 1 (“Chinese Office Action for Application No. 2017800803863 dated December 03, 2020”) in the IDS, filed December 15, 2020, is not in the English language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2014/0130716) and Shi et al. (US 2018/0257989), further in view of Mahmoudkhani et al. (US 2014/0352963).
Claim 1. Chatterji discloses A method of cementing comprising: providing a composite cement composition (Abstract; [0034] – [0036]) comprising a pozzolan ([0019]), an accelerator ([0021]), and water ([0018]), wherein the accelerator comprises sodium chloride… ([0021]) and sodium sulfate… ([0021]), wherein the composite cement composition comprises Portland cement in an amount of 0% to 35% by weight of cementitious components ([0014] – [0016]); and allowing the composite cement composition to set ([0034] – [0035]).
Chatterji discloses set accelerators such as sodium chloride and sodium sulfate ([0021]), but Chatterji does not disclose wherein the accelerator comprises sodium chloride in an amount of 2% to 10% by weight of cementitious components and sodium sulfate in an amount of 2% to 10% by weight of cementitious components.  However, Shi teaches a composition comprising fly ash cementitious binder, water, and combinations of activators such as sodium sulfate and sodium chloride (Abstract; [0028]; [0039]; Claim 2), wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).  Shi further teaches that the composition need not include Portland cement ([0046]).  Therefore, it would 
Chatterji discloses additives to develop compressive strength when the settable composition is exposed to high downhole temperatures ([0020]; [0026]), lightweight additives such as fly ash ([0019]; [0024]), and set accelerators such as sodium chloride and sodium sulfate ([0021]), but Chatterji does not disclose wherein the accelerator has a sodium chloride to sodium sulfate weight ratio of about 40:60 to about 60:40, and wherein the accelerator is present in an amount sufficient to provide over 300% increase in compressive strength as compared to a composite cement composition with no accelerator, wherein the compressive strength is a twenty-four hour compressive strength.  However, Mahmoudkhani teaches a composition comprising flowable material, such as cement ([0018]; Table 2), wherein the composition comprises alkali salts, such as a 50:50 mixture of sodium chloride and sodium sulfate ([0020]), wherein the compressive strength of the composition increased exponentially over 1440 minutes (Fig. 1; [0016]; [0040]; Table 2)1.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Chatterji with a mixture of sodium chloride and sodium sulfate in the 50:50 ratio, as taught by Mahmoudkhani in order to optimize the compressive strength of the cement composition.
Claim 2. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses further comprising introducing the composite cement composition into a wellbore ([0034]).  
The method of claim 2.  Chatterji further discloses introducing a pumpable cement slurry ([0018]) into a well bore / subterranean formation ([0034] – [0036]), but Chatterji does not explicitly disclose wherein the composite cement composition is introduced into the wellbore using one or more pumps.  However, this is an obvious matter of design choice well known to one of ordinary skill in the art to use pumping equipment, such as one or more pumps, to introduce a pumpable cement slurry into a wellbore and/or subterranean formation.2
Claim 4. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses further comprising mixing the composite cement composition using mixing equipment ([0033]).  Moreover, this is an obvious matter of design choice well known to one of ordinary skill in the art to use mixing equipment to mix a composition.3
Claim 5. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses pozzolan comprises at least one material selected from the group consisting of fly ash, silica fume, agricultural waste ash, and a natural pozzolan ([0019]).
Claim 7. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses wherein the composite cement composition further comprises cement kiln dust ([0019]), and wherein the pozzolan comprises fly ash and rice hull ash and/ or sugar cane ash ([0019]).  
Claim 8. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses wherein the composite cement composition further comprises hydrated lime, wherein the pozzolan comprises fly ash and volcanic rock ([0012] – [0013]; [0019]).
The method of claim 1.  Chatterji does not disclose wherein the accelerator is present in an amount of about 2% to about 8% by weight of cementitious components.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the salts in Chatterji to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Shi teaches wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).  
Claim 10. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji does not disclose wherein the accelerator is present in an amount of about 2% to about 4% by weight of cementitious components.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the salts in Chatterji to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Shi teaches wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).  
Claim 12. Chatterji in view of Shi, further in view of Mahmoudkhani teach The method of claim 1.  Chatterji further discloses wherein the composite cement composition further comprises at least one material selected from the group consisting of hydrated lime, cement kiln dust, slag cement, high alumina content cement, and gypsum cement ([0012]; [0014]; [0019]).  

Claim 13. Chatterji discloses A composite cement composition (Abstract; [0034] – [0036]) comprising: a pozzolan ([0019]); an accelerator ([0021]), wherein the accelerator comprises sodium chloride… ([0021]) and sodium sulfate… ([0021]); and water ([0018]), wherein the composite cement composition comprises Portland cement in an amount of 0% to 35% by weight of cementitious components ([0014] – [0016]).
Chatterji discloses set accelerators such as sodium chloride and sodium sulfate ([0021]), but Chatterji does not disclose wherein the accelerator comprises sodium chloride in an amount of 2% to 10% by weight of cementitious components and sodium sulfate in an amount of 2% to 10% by weight of cementitious components.  However, Shi teaches a composition comprising fly ash cementitious binder, water, and combinations of activators such as sodium sulfate and sodium chloride (Abstract; [0028]; [0039]; Claim 2), wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).  Shi further teaches that the composition need not include Portland cement ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Chatterji with a mixture of sodium chloride and sodium sulfate in the concentrations, as taught by Shi, in order to improve workability, compressive strength, and durability of the cement composition ([0049]).
Chatterji discloses additives to develop compressive strength when the settable composition is exposed to high downhole temperatures ([0020]; [0026]), lightweight additives such as fly ash ([0019]; [0024]), and set accelerators such as sodium chloride and sodium sulfate ([0021]), but Chatterji does not disclose wherein the accelerator has a sodium chloride to sodium sulfate weight ratio of about 40:60 to about 60:40, and wherein the accelerator is present in an amount sufficient to provide over 300% increase in compressive strength as compared to a composite cement composition with no accelerator, wherein the compressive strength is a twenty-four hour compressive strength.  However, 4  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Chatterji with a mixture of sodium chloride and sodium sulfate in the 50:50 ratio, as taught by Mahmoudkhani in order to optimize the compressive strength of the cement composition.
Claim 14. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji further discloses wherein the pozzolan comprises at least one material selected from the group consisting of fly ash, silica fume, agricultural waste ash, and a natural pozzolan ([0019]).
Claim 15. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji further discloses wherein the composite cement composition further comprises cement kiln dust ([0019]), and wherein the pozzolan comprises fly ash and rice hull ash and/or sugar cane ash ([0019]).
Claim 16. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji further discloses wherein the composite cement composition further comprises hydrated lime, wherein the pozzolan comprises fly ash and volcanic rock ([0012] – [0013]; [0019]).  
Claim 17. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji does not disclose wherein the accelerator is present in an amount of about 2% to about 8% by weight of cementitious components.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the salts in Chatterji to the range as claimed, because it has been held that “where the general conditions of a claim In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Shi teaches wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).  
Claim 18. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji does not disclose wherein the accelerator is present in an amount of about 2% to about 4% by weight of cementitious components.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the salts in Chatterji to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Shi teaches wherein the sodium sulfate may be present up to 3 weight % and the sodium chloride may be present up to 2 weight % based on the weight of the cementitious components ([0029]).
Claim 20. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji further discloses wherein the composite cement composition further comprises at least one material selected from the group consisting of hydrated lime, cement kiln dust, slag cement, high alumina content cement, and gypsum cement ([0012]; [0014]; [0019]).  
Claim 21. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Chatterji further discloses wherein the composite cement composition has a density of about 1 g/cm3 to about 2 g/cm3 ([0032] “In certain embodiments, the settable compositions may have a density of about 8 lb/gal to about 17 lb/gal.”).5
The method of claim 1.  Mahmoudkhani further teaches wherein the sodium chloride to sodium sulfate weight ratio is about 50:50.  
Claim 23. Chatterji in view of Shi, further in view of Mahmoudkhani teach The composition of claim 13.  Mahmoudkhani further teaches wherein the sodium chloride to sodium sulfate weight ratio is about 50:50 ([0020]).

Response to Arguments
Applicant's arguments, filed December 15, 2020, have been fully considered are moot, because the arguments are immaterial to any of the references as they are being used in the current rejection.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 24 hours = 1440 minutes
        
        2 See Pisklak et al. (US 2015/0197453): [0046], [0053]; See also Bryant et al. (US 2017/0114266): [0043].
        
        3 See Pisklak et al. (US 2015/0197453): [0046], [0053]; See also Bryant et al. (US 2017/0114266): [0043].
        4 Examiner note: 24 hours = 1440 minutes
        
        5 Examiner note: about 8 lb/gal to 17 lb/gal = about 0.96 g/cm3 to 2.04 g/cm3